Exhibit 10.2
[logo.jpg]
 
 
November 21, 2016


 


 
Mr. Stephen J. Hagge
475 West Terra Cotta Avenue, Suite E
Crystal Lake, IL 60014


Dear Stephen:


The purpose of this letter is to memorialize certain terms by which you will
continue to serve as the President and Chief Executive Officer of AptarGroup,
Inc. (the “Company”) following December 31, 2016, the date specified in your
Employment Agreement with the Company, entered into as of January 1, 2012 (the
“Employment Agreement”), as the date on which your employment with the Company
was scheduled to terminate.


Term.  You agree to continue to serve as the Company’s President and Chief
Executive Officer from January 1, 2017 through March 31, 2017 (the “Term”);
provided, that if the Board appoints your successor and that successor assumes
the position of the Company’s President and Chief Executive Officer prior to the
expiration of the Term, you will remain an employee of the Company, serving as
Special Advisor to the Chief Executive Officer, through the expiration of the
Term.  As the Special Advisor to the Chief Executive Officer, you agree to
provide transition and other related services to the Company through the
expiration of the Term to provide an effective transition of your executive
responsibilities to the Company’s incoming President and Chief Executive
Officer. You and the Company agree that the anticipated level of all services
that you will perform for the Company during the Term will be in excess of 20%
of the average level of services that you had performed for the Company during
the prior three-year period.


Compensation.  During the Term, you will receive a monthly payment of $100,000
and your welfare benefits and perquisite arrangements will continue at the same
level that they were during 2016; provided, that if your employment with the
Company is terminated during the Term for “Cause” (as defined in the Employment
Agreement) or you voluntarily resign from the Company for any reason, you will
cease to be eligible to receive the foregoing compensation and benefits;
provided, further, if your employment with the Company is terminated for any
reason prior to the commencement of the Term, you will not be entitled to the
benefits set forth in this paragraph. For the avoidance of doubt, you will not
participate in the Company’s 2017 annual incentive program or be eligible to
receive 2017 equity or long-term incentive awards; provided, however, that you
will be eligible to participate in the Company’s non-employee director
compensation program, as in effect from time to time, for your service as a
non-employee director following the expiration of the Term.  Notwithstanding
anything in this letter agreement to the contrary, your 2016 annual bonus and
your outstanding stock options, restricted stock units and outperformance awards
will remain subject to the applicable award agreements and underlying plan
documents.
 
 

--------------------------------------------------------------------------------

 
Employment Agreement.  You and the Company hereby acknowledge and agree that
your agreement to remain as the Company’s President and Chief Executive Officer
during the Term does not constitute a waiver of the benefits described in
Section 4(j) of the Employment Agreement and that you will remain eligible to
receive such benefits based on your 2016 annual base salary level, subject to
the provisions of Section 4(k) of the Employment Agreement (including, without
limitation, the required six-month delay for the payment of nonqualified
deferred compensation upon your separation from service).  You also further
acknowledge that the terms of your Employment Agreement, except as expressly
modified by this letter agreement, will remain in effect, including your
continued obligation to comply with Section 5 and Section 6 of the Employment
Agreement.


Again, thank you for your many years of dedicated service to the Company and
your agreement to continue to serve as the Company’s President and Chief
Executive Officer and to assist the Company in its leadership transition.
 
 
 
Sincerely,
 
 
 
APTARGROUP, INC.
 
 
 
 
 
By: /s/ King Harris
 
King Harris 
 
Chairman of the Board of Directors of
AptarGroup, Inc.

 
 
 
This letter agreement correctly reflects our understanding, and I hereby confirm
my agreement to the same as of the date set forth above.






/s/ Stephen J. Hagge
STEPHEN J. HAGGE
 
 
 
2